Citation Nr: 0636224	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for scar, 
postoperative, left inguinal herniorrhaphy, currently rated 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied a compensable disability rating 
for scar, postoperative, left inguinal herniorrhaphy.  In 
March 2004, the RO assigned a 10 percent rating for the 
veteran's service-connected left inguinal hernia scar, 
effective June 28, 2002.  

The record contains an October 2006 amended claim for service 
connection for bilateral hydroceles in the scrotum and an 
epididymal cyst on the right testicle related to the left 
inguinal hernia repair.  Since the issue of service 
connection for bilateral hydroceles and an epididymal cyst on 
the right testicle are not currently on appeal, the Board 
refers these issues to the RO for appropriate action. See 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a VA digestive disorder examination and 
a scar examination in February 2004.  The digestive disorder 
examination report notes that a "postoperative inguinal 
hernia scar with no recurrent hernia" was observed.  
However, the examiner also noted that the veteran's "left 
inguinal hernia is trying to start again."  

The medical evidence of record is inadequate for purposes of 
assessing the severity of the veteran's service-connected 
inguinal hernia disability.  The examiner's opinion does not 
clearly articulate whether the veteran currently has a 
hernia.  Further, the opinion does not provide sufficient 
evidence to determine whether the veteran is entitled to a 
separate rating for the manifestations of his service 
connected disability, to include recurrent inguinal hernia.  
To ensure VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the claim is 
REMANDED for the following development: 

1.  Provide the veteran a VA medical 
examination to determine the severity of 
his service connected inguinal hernia 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should obtain any tests or 
studies deemed necessary for an accurate 
assessment.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


